Fourth Court of Appeals
                                   San Antonio, Texas

                                         JUDGMENT
                                      No. 04-21-00463-CV

                 IN THE INTEREST OF M.M., J.M.M., and L.A.M., Children

                   From the 73rd Judicial District Court, Bexar County, Texas
                                Trial Court No. 2020-PA-00974
                        Honorable John D. Gabriel, Jr., Judge Presiding

         BEFORE JUSTICE CHAPA, JUSTICE RIOS, AND JUSTICE RODRIGUEZ

     In accordance with this court’s opinion of this date, the trial court’s order of termination is
AFFIRMED. No costs of appeal are assessed due to appellant’s indigence.

       SIGNED April 13, 2022.


                                                  _____________________________
                                                  Liza A. Rodriguez, Justice